Citation Nr: 1801734	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-41 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of pension overpayment in the amount of $2,468, including whether a request for a waiver was timely filed. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, R.S., and D.B.


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955. 

This case comes before the Board of Veterans' Appeals (the Board) from an April 2014 decision by the Committee on Waivers and Compromises (COWC) in the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared at a videoconference hearing at the RO in November 2017 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was mailed a notification of an overpayment of $2,468 on August 18, 2013.  

2.  The Veteran did not reside at the residence the notification was mailed to at the time it was sent. 

3.  There was a delay in the Veteran's receipt of the notification of an overpayment. 

4.  The request for waiver was received within 180 days of when the Veteran received the notification. 

5.  Recovery of the pension overpayment of $2,468 would be against equity and good conscience. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for waiver of the pension overpayment of $2,468 have been met.  38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.660(a), 3.665 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in this case, given the nature of the issues on appeal.  The matter at issue, the request for a waiver of recovery of overpayment is governed by Chapter 53, United States Code.  The United States Court of Appeals for Veterans Claims (Court) has expressly held that the VCAA does not apply to determinations under Chapter 53, United States Code, a statute "which concerns special provisions relating to VA benefits."  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435, 439-40 (2004).  The Board finds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2017). 

Waiver of Indebtedness

In August 2013, the Veteran was informed that his pension benefits had been revoked as of January 2011 due to his failure to provide an updated eligibility verification form (EVF) after multiple notifications of this deficiency.  The revocation of benefits resulted in an overpayment of $2,468.  The Veteran has requested a waiver of this debt. 




Timeliness 

A threshold question in any claim concerning a request for a waiver of debt from overpayment is whether the waiver request was timely.  Under the applicable criteria, a request for waiver of an indebtedness made after April 1, 1983 (other than loan guaranty) shall only be considered if it is made within 180 days following the date of a notice of indebtedness issued by the VA to the debtor.  38 U.S.C. § 5302(a) (2012); 38 C.F.R. § 1.963(b) (2017).  The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  38 C.F.R. § 1.963 (b)(2) (2017).

Here, the Veteran's request for a waiver was not received until February 26, 2014, 192 days after the notification of overpayment was mailed.  The notification was mailed to the Veteran's address of record; however, the Veteran and his daughter, R.S., testified that around the time the letter was sent, the Veteran had moved in with his daughter due to the then recent death of the Veteran's spouse.  The Board notes the Veteran's address of record was later updated to match that of his daughter's.  Therefore, the Board finds the Veteran's testimony to this fact is credible.  

The Veteran also testified that this change of address resulted in a delay in his receipt of the notification.  He and another veteran, D.B., who assisted him with his VA claim, both testified that the Veteran filed a request for waiver as soon as he received the notification of indebtedness.  Given the likely delay from the change in address, the fact that the deadline for receipt of the request had only lapsed by 12 days when it was received, and affording the Veteran the benefit of the doubt, the Board finds that the request should be considered timely.  




Equity and Good Conscience

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience. 38 U.S.C. § 5302 (2012); 38 C.F.R. § 1.963 (a) (2017).  However, if there is an indication of fraud, misrepresentation, or bad faith in the creation of the overpayment, waiver of the overpayment is automatically precluded and further analysis is not warranted.  See 38 U.S.C. § 5302 (a) (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017). 

Bad faith is defined as "a willful intention to seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. § 1.965 (b)(2) define bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  The Board finds no indication that the debt generated in this case involved any fraud, misrepresentation, or bad faith on the part of the appellant.

The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the debtor; (5) whether failure to collect a debt would result in the unjust enrichment of the debtor; and (6) whether the debtor changed positions to her detriment in reliance upon a granted VA benefit.  See 38 U.S.C. § 5302 (2012); 38 C.F.R. § 1.965 (a) (2017); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  See Ridings, supra; Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt.  See Jordan v. Brown, 10 Vet. App. 171 (1997).

When considering the fault of the debtor, it weighs against the Veteran.  He was informed on multiple occasions of the need to submit an EVF to continue his benefits.  The Veteran did not return a completed EVF and his benefits were revoked.  However, when considering the balance of faults between the debtor and VA, the Board does note that the Veteran replied to the notifications on multiple occasions to say he thought he had completed his EVF and submitted a copy of his Medical Expense Report (MER) with an apparent misunderstanding that it was the same thing as an EVF.  VA did not clarify the difference between the two forms to the Veteran.  

When considering the undue hardship of collection on the debtor, the Board notes that the Veteran has reported that the debt is to be garnished from his Social Security benefits.  The Veteran is of advanced age, a widower, and his Social Security benefits are his only reported source of income.  Collection of the debt would undoubtedly be a considerable hardship for the Veteran.  Further in the context of determining whether collection would defeat the purpose of an existing benefit to the debtor; it should be noted the overpayment of the benefit was for a disability pension.  Collection of that debt would seem to contradict the purposes of that benefit, in that it was awarded with consideration of the Veteran's financial hardship due to disabilities.  

Finally, the Board notes that there is no indication that failure to collect a debt would result in the unjust enrichment of the debtor or that the debtor changed positions to his detriment in reliance upon a granted VA benefit.  

Balancing all six Ridings elements, the Board concludes that collection of the overpayment would be against equity and good conscience. 



ORDER

Entitlement to waiver of recovery of pension overpayment in the amount of $2,468 is granted.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


